Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amina Al-Habashy appeals from the district court’s order adopting the recommendation of the magistrate judge and denying relief on her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Al-Habashy v. Virginia Dep’t of Juvenile Justice, No. 7:13-cv-00459-GEC, 2015 WL 5916007 (W.D.Va. Oct. 8, 2015), We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.